Citation Nr: 1200553	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to January 1986.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in January 2010 for additional development.

In November 2011, the veteran's accredited representative raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability and requested that the Board refer the issue to the RO.  That issue has not been developed for appellate review and that issue is referred to the RO for appropriate action.

The Veteran also perfected an appeal on the issue on entitlement to service connection for a psychiatric disability and that claim was addressed in the January 2010 Board remand.  However, a September 2011 rating decision granted service connection for a psychiatric disability.  Therefore, that issue is no longer on appeal.

This case is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Service connection for relaxation of cruciate ligaments of the left knee, residual of injury, was granted by a May 1986 rating decision.  A 0 percent rating was assigned, effective January 31, 1986, under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2011).  Subsequently, unappealed rating decisions dated in August 2002 and July 2004 continued the 0 percent rating.  An October 2005 rating decision assigned a 10 percent rating, effective January 27, 2005, under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2011).  Following remand by the Board in January 2010, a September 2011 rating decision granted service connection for left knee instability and assigned a separate 10 percent rating, also under Diagnostic Code 5257, effective June 2, 2010.  38 C.F.R. § 4.71a (2011).

Accordingly, the Veteran now has two 10 percent ratings assigned under Diagnostic Code 5257, which contemplates recurrent lateral instability or subluxation of the knee.  The relevant controlling law, regulations, and interpretations allow separate compensable ratings for instability, limitation of flexion, and limitation of extension.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).  However, providing two separate ratings for left knee instability could constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

Therefore, the Board finds that the RO should review the separate ratings assigned to determine whether one of the separate ratings shown in the September 2011 rating decision was assigned under a different Diagnostic Code.

Accordingly, this case is REMANDED for the following:

Readjudicate the claim for increased rating for a left knee disability and determine whether there are two 10 percent ratings assigned pursuant to Diagnostic Code 5257, or if one of the ratings is assigned under a different Diagnostic Code.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


